Egbert V. Santangelo, J.
The application of Anthony John Michael Filoramo and his wife Bosemary for leave to assume the names of Anthony John Michaels and Bosemary Michaels is denied. The husband petitioner has failed to specify any good and justifiable reason either socially or professionally why his or that of his wife’s name should be changed from the surname of Filoramo to Michaels. The reason assigned that the name of Michaels can be spelled and pronounced more easily than the surname Filoramo is silly and capricious. The latter is an honorable name of parents of Italian ancestry. They gave birth to the male petitioner in this wonderful land of ours. They were proud parents who gave him' a respected name. To the court it sounds more beautiful than that of Michaels. This court will not grant its approval to change his name to one that will conceal his racial background. This court feels that the petitioner under his present name can be a more useful American citizen. America is a melting pot of peoples of all nations and is a stronger and more fitting place to live in because of the heritage and contributions of persons of Italian extraction. No doubt the proud parents of the petitioner have contributed to its greatness under the name of Filoramo. The petitioner can and should do no less under that venerable name. Accordingly, for the above reasons assigned, this application is denied.